





TWO YEAR CHANGE IN CONTROL AGREEMENT
AGREEMENT made as of the ____ day of ___________, 201_ (the “Effective Date”) by
and among Blue Hills Bancorp, Inc., a stock holding company organized under the
laws of the State of Maryland (the “Company”), and its subsidiary, Blue Hills
Bank, a Massachusetts savings bank with its main office in Hyde Park,
Massachusetts (the “Bank”) (the Company and the Bank hereinafter shall be
collectively referred to as the “Employers”), and _________________ (the
“Executive”).
1.Purpose. The Board of Directors of the Company (the “Board”) recognizes that
the possibility of a Change in Control (as defined in Section 2 hereof) and the
uncertainty and questions that it may raise among management may result in the
departure or distraction of key management personnel to the detriment of the
Company. Therefore, the Board has determined that appropriate steps should be
taken to reinforce and encourage the continued attention and dedication of
members of the Employers’ key management, including the Executive, to their
assigned duties without distraction in the face of potentially disturbing
circumstances arising from the possibility of a Change in Control.
2.Change in Control. For purposes of this Agreement, the term “Change in
Control” shall mean the consummation by the Company or the Bank, in a single
transaction or series of related transactions, of any of the following:
(i)the sale of all or a substantial portion of the assets of the Company or the
Bank to any person, group or entity;
(ii)the merger, consolidation or other business combination of the Company or
the Bank with another entity, in which the Company or the Bank, as the case may
be, is not the survivor of such merger, consolidation or other business
combination or a majority of the board of directors or trustees or other
governing body of the entity surviving or resulting from such merger,
consolidation or other business combination is not composed of individuals who
were serving on the board of directors of the Company or the Bank, as the case
may be, immediately prior to the consummation of such merger, consolidation or
other business combination; or
(iii)a change in control of the Company within the meaning of the Change in Bank
Control Act and the Rules and Regulations promulgated by the Federal Deposit
Insurance Corporation at 12 C.F.R. Section 303.82(b) with respect to the Bank
and the Board of Governors of the Federal Reserve System (“FRB”) at 12 C.F.R.
Section 225.41(b) with respect to the Company, as in effect on the date hereof.
In addition to the foregoing, and not in limitation thereof, a Change in Control
shall also be deemed to have occurred if, during any period of two consecutive
years, individuals who constitute the board of directors of the Company at the
beginning of such two-year period cease for any reason to constitute at least a
majority of the board of directors of the Company; provided, however, that for
purposes of this sentence, an individual shall be deemed to have been a director
at the beginning of such period if such individual was elected, or nominated for
election, by the board of directors of the Company, by a vote of at least
two-thirds of the directors who were either directors at the beginning of the
two-year period or were so elected or nominated by such directors.
3.Terminating Event. For purposes of this Agreement, a “Terminating Event” shall
mean any of the events provided in this Section 3, provided that such event also
constitutes a “separation from service” with the Employers within the meaning of
Section 409A(a)(2)(A)(i) of the Internal Revenue Code of 1986, as amended (the
“Code”), and guidance issued thereunder, including Treasury Regulations Sections
1.409A-1(h)(1)(ii) and 1.409A-1(h)(3).





--------------------------------------------------------------------------------





(a)Termination by the Employers. Termination by the Employers of the employment
of the Executive with the Employers for any reason other than for Cause, death
or Disability. For purposes of this Agreement, “Cause” shall mean:
(i)conduct by the Executive constituting a material act of willful misconduct in
connection with the performance of the Executive’s duties, including, without
limitation, misappropriation of funds or property of the Employers other than
the occasional, customary and de minimis use of Employers’ property for personal
purposes; or
(ii)the commission by the Executive of any felony or a misdemeanor involving
moral turpitude, deceit, dishonesty or fraud, or any conduct by the Executive
that would reasonably be expected to result in material injury to the Employers
if the Executivewere retained in the Executive’s position; or
(iii)continued, willful and deliberate non-performance by the Executive of the
Executive’s duties to the Employers (other than by reason of the Executive’s
physical or mental illness, incapacity or disability) which has continued for
more than 30 days following written notice of such non-performance from the
Chief Executive Officer; or
(iv)a violation by the Executive of the Employers’ employment policies that has
continued following written notice of such violation from the Chief Executive
Officer; or
(v)willful failure to cooperate with a bona fide internal investigation or an
investigation by regulatory or law enforcement authorities, after being
instructed by the Employers to cooperate, or the willful destruction or failure
to preserve documents or other materials known to be relevant to such
investigation or the willful inducement of others to fail to cooperate or to
produce documents or other materials; or
(vi)removal or prohibition of the Executive from participating in the conduct of
the Employers’ affairs by order issued under applicable law and regulations by a
federal or state banking agency having authority over the Employers.
A Terminating Event shall not be deemed to have occurred pursuant to this
Section 3(a) solely as a result of the Executive being an employee of any direct
or indirect successor to the business or assets of the Company, rather than
continuing as an employee of the Company following a Change in Control. For
purposes of clauses (i), (iii) and (v) hereof, no act, or failure to act, on the
Executive’s part shall be deemed “willful” unless done, or omitted to be done,
by the Executive without reasonable belief that the Executive’s act, or failure
to act, was in the best interests of the Employers.
(a)Termination by the Executive for Good Reason. In the event of termination by
the Executive of the Executive’s employment with the Employers for Good Reason,
this Section 3(b) shall apply. For purposes of this Agreement, “Good Reason”
shall mean that the Executive has complied with the “Good Reason Process”
(hereinafter defined) following the occurrence of any of the following events:
(i)a material diminution, not consented to by the Executive, in the Executive’s
responsibilities, authorities or duties, from the responsibilities, authorities
or duties exercised by the Executive immediately prior to the Change in Control;
or
(ii)a material reduction in the Executive’s annual base salary as in effect on
the date hereof or as the same may be increased from time to time hereafter
except for across-the-board reductions similarly affecting all or substantially
all management employees; or
(iii)the relocation of the Employers’ offices at which the Executive is
principally employed immediately prior to the date of a Change in Control (the
“Current Offices”) to any other location more than 35 miles from the Current
Offices, or the requirement by the Employers for the Executive to be based at a
location more than 35 miles from the Current Offices, except for required travel
on the Employers’ business to an extent substantially consistent with the
Executive’s business travel obligations immediately prior to the Change in
Control; or





--------------------------------------------------------------------------------





(iv)the material breach of this Agreement by the Employers.
“Good Reason Process” shall mean that (i) the Executive reasonably determines in
good faith that a “Good Reason” condition has occurred; (ii) the Executive
notifies the Employers in writing of the first occurrence of the Good Reason
condition within 60 days of the first occurrence of such condition; (iii) the
Executive cooperates in good faith with the Employers’ efforts, for a period not
less than 30 days following such notice (the “Cure Period”), to remedy the
condition; (iv) notwithstanding such efforts, the Good Reason condition
continues to exist; and (v) the Executive terminates the Executive’s employment
within 60 days after the end of the Cure Period. If the Employers cure the Good
Reason condition during the Cure Period, Good Reason shall be deemed not to have
occurred. Notwithstanding the foregoing, the Employer may elect to waive the
Cure Period, in which case, the Executive’s termination may occur within such
30-day period.
(b)For purposes of this Agreement, “Disability” shall mean any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months that (i) renders the Employee unable to engage in any substantial
gainful activity, or (ii) causes the Employee to receive income replacement
benefits for a period of not less than three (3) months under an accident and
health plan of the Bank covering the Employee.
4.Change in Control Payment. In the event a Terminating Event occurs within
24 months after a Change in Control:
(a)Severance. The Employers shall pay to the Executive an amount equal to two
times the sum of (A) the Executive’s annual base salary in effect immediately
prior to the Terminating Event (or the Executive’s annual base salary in effect
immediately prior to the Change in Control, if higher), plus (B) the average
annual short-term incentive cash compensation earned by the Executive with
respect to the Employers two (2) most recent fiscal years ending before or
simultaneously with the Change in Control, payable in equal monthly installments
over the twenty-four (24) months following the Terminating Event commencing on
the first payroll date following the Terminating Event. The Executive shall also
be entitled to any accrued but unpaid compensation and accrued but unpaid paid
time off (PTO), payable in a lump sum no later than 10 days following the Date
of Termination (as hereinafter defined). In addition, the Employers shall
maintain in effect for the Executive for the twenty-four (24) months following
the Date of Termination, at its sole expense and on terms of participation
substantially the same as those in effect for the Executive at any time during
the six months preceding such termination, all group medical and life insurance
coverage. Notwithstanding anything herein to the contrary, if the Employer
cannot provide group medical coverage at its sole expense on a pre-tax basis
because Executive is no longer an employee, applicable rules and regulations
prohibit such benefits or the payment of such benefits in the manner
contemplated would subject the Employer to penalties or taxes, then the Employer
shall pay or provide such benefit on an after-tax basis, at the same time and in
the same manner as the Employer would have provided such pre-tax benefits, if
doing so would eliminate the prohibition, penalties or taxes. If providing such
benefits on an after-tax basis would not eliminate such prohibition, penalties
or taxes, then the Employer shall provide the Executive a cash lump sum payment
reasonably estimated to be equal to the value of such benefits (or the value of
any remaining benefits) within thirty (30) days after the date on which such
determination is made.
(b)Limitation. Anything in this Agreement or in any other agreement, contract,
understanding, plan or program entered into or maintained by the Employers to
the contrary notwithstanding, in the event it shall be determined that any
payment, distribution or benefit to or for the benefit of the Executive, whether
paid or payable, distributed or distributable or provided or to be provided
pursuant to the terms of this Agreement or otherwise (collectively, the
“Payments”) would, in the reasonable determination of the independent certified
public accounting firm then retained by the Employers (the “Tax Advisor”), not
be deductible (in whole or in part) by the Employers, an affiliate of





--------------------------------------------------------------------------------





the Employers or other person making such payment or distribution or providing
such benefit as a result of Section 280G of the Code, and/or any successor
provision or section thereto, then the cash and non-cash payments, distributions
and/or benefits payable or to be provided to the Executive under this Agreement
shall be reduced to the extent necessary, but no more than necessary, so that no
portion of the Payments would be non-deductible as a result of Section 280G of
the Code. For purposes of this Section 4(b), (i) no portion of the Payments, the
receipt or enjoyment of which the Executive shall have effectively waived in
writing prior to the Date of Termination, shall be taken into account, (ii) no
portion of the Payments shall be taken into account that, in the opinion of the
Tax Advisor, does not constitute a “parachute payment” within the meaning of
Section 280G(b)(2) of the Code, including without limitation by reason of
Section 280G(b)(4)(A) of the Code, (iii) any payments, distributions and/or
benefits under this Agreement or otherwise for services to be rendered on or
after the effective date of a Change in Control shall be reduced only to the
extent necessary so that such payments, distributions and/or benefits in their
entirety constitute reasonable compensation for services actually rendered
within the meaning of Section 280G(b)(4)(B) of the Code or are otherwise not
subject to disallowance as deductions, in the opinion of the Tax Advisor, and
(iv) the value of any non-cash payment or benefit or any deferred payment or
benefit included in the Payments shall be determined by the Tax Advisor in
accordance with the principles of Sections 280G(d)(3) and 280G(d)(4) of the Code
and the applicable regulations or proposed regulations under the Code. All of
the foregoing calculations, determinations and opinions shall be made or
otherwise rendered in good faith by the Employers and the Tax Advisor, as
applicable, and shall be conclusive and binding upon the parties. The Employers
shall pay all costs and expenses incurred in connection with any such
calculations, determinations and opinions.
(c)Additional Limitation. Anything in this Agreement to the contrary
notwithstanding, if at the time of the Executive’s separation from service
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), the Executive is considered a “specified employee” within
the meaning of Section 409A(a)(2)(B)(i) of the Code, and if any payment or
benefit that the Executive becomes entitled to under this Agreement is
considered deferred compensation subject to interest, penalties and additional
tax imposed pursuant to Section 409A(a) of the Code as a result of the
application of Section 409A(a)(2)(B)(i) of the Code, and such payment or benefit
is not subject to an exception to Section 409A of the Code as the result of one
of the exceptions set forth therein (i.e., the “short term deferral” exception
set forth in Treasury Regulation Section 1.409A-1(b)(4) or the “two times two
year” exception for payments on an involuntary termination of employment set
forth in Treasury Regulation Section 1.409A-1(b)(9)), then no such payment shall
be payable or benefit shall be provided prior to the date that is the earlier of
(i) six months and one day after the Executive’s separation from service, or
(ii) the Executive’s death. In the event of such six month delay, the first
payment shall include a catch-up payment covering amounts that would otherwise
have been paid during the six-month period but for the application of this
provision, and the balance of the instalments shall be payable in accordance
with the original schedule. Any such delayed cash payment shall earn interest at
an annual rate equal to the applicable federal short-term rate published by the
Internal Revenue Service for the month in which the date of separation from
service occurs, from such date of separation from service until such payment.
The parties intend that this Agreement will be administered in accordance with
Section 409A of the Code. The parties agree that this Agreement may be amended,
as reasonably requested by either party, and as may be necessary to fully comply
with Section 409A of the Code and all related rules and regulations in order to
preserve the payments and benefits provided hereunder without additional cost to
either party. Notwithstanding anything in this Agreement to the contrary, to the
extent that any payment or benefit described in this Agreement constitutes
“non-qualified deferred compensation” under Section 409A of the Code, and to the
extent that such payment or benefit is payable upon the Executive’s termination
of employment, then such payments or benefits shall only be payable upon the
Executive’s “separation from service.” The term “separation from service” shall
mean the Executive’s “separation from service” from the Bank or the Company, an
affiliate of the Bank or the Company or a successor entity within the





--------------------------------------------------------------------------------





meaning set forth in Section 409A of the Code, determined in accordance with the
presumptions set forth in Treasury Regulation Section 1.409A-1(h). The Employers
make no representation or warranty and shall have no liability to the Executive
or any other person if any provisions of this Agreement are determined to
constitute deferred compensation subject to Section 409A of the Code but do not
satisfy an exemption from, or the conditions of, such Section.
5.Term. This Agreement shall take effect on the Effective Date and shall
continue in effect until the second anniversary of the Effective Date. On the
first anniversary of the Effective Date and on each annual anniversary
thereafter (each an “Anniversary Date”) this Agreement shall automatically renew
for an additional year, such that this Agreement shall terminate twenty-four
(24) months thereafter (each renewal term shall constitute a “Term”) unless at
least (30) days prior to such Anniversary Date the Boards of Directors of the
Company and the Bank issue a non-renewal notice to the Executive that this
Agreement shall expire at the end of the Term. Notwithstanding the foregoing, in
the event that the Company enters into an agreement to effect a transaction
which would be considered a Change in Control hereunder, this Agreement shall
continue and shall terminate on the second annual Anniversary Date following the
effective date of the Change in Control, unless earlier terminated in accordance
with the next sentence. Notwithstanding anything to the contrary herein, this
Agreement shall also terminate upon the earliest of (a) the termination by the
Employers of the employment of the Executive for Cause or the failure by the
Executive to perform the Executive’s full-time duties with the Employers by
reason of the Executive’s death or Disability, (b) the resignation or
termination of the Executive’s employment for any reason prior to a Change in
Control, or (c) the termination of the Executive’s employment with the Employers
after a Change in Control for any reason other than the occurrence of a
Terminating Event. In the event of the termination of this Agreement prior to
the completion by the Employers of all payments due to the Executive hereunder,
the Employers shall continue such payments to the Executive until paid in full.
6.Withholding. All payments made by the Employers under this Agreement shall be
net of any tax or other amounts required to be withheld by the Employers under
applicable law.
7.Notice and Date of Termination.
(a)Notice of Termination. After a Change in Control and during the term of this
Agreement, any purported termination of the Executive’s employment (other than
by reason of death) shall be communicated by written Notice of Termination from
one party hereto to the other party hereto in accordance with this Section 7.
For purposes of this Agreement, a “Notice of Termination” shall mean a notice
which shall indicate the specific termination provision in this Agreement relied
upon and the Date of Termination.
(b)Date of Termination. “Date of Termination,” with respect to any purported
termination of the Executive’s employment after a Change in Control and during
the term of this Agreement, shall mean the date specified in the Notice of
Termination. In the case of a termination by the Employers other than a
termination for Cause (which may be effective immediately), the Date of
Termination shall not be less than 30 days after the Notice of Termination is
given. In the case of a termination by the Executive, the Date of Termination
shall not be less than 30 days from the date such Notice of Termination is
given. Notwithstanding the foregoing, in the event that the Executive gives a
Notice of Termination to the Employers, the Employers may unilaterally
accelerate the Date of Termination and such acceleration shall not result in a
termination by the Employers for purposes of this Agreement.
8.No Mitigation. The Employers agree that, if the Executive’s employment by the
Employers is terminated during the term of this Agreement, the Executive is not
required to seek other employment or to attempt in any way to reduce any amounts
payable to the Executive by the Employers pursuant to Section 4 hereof. Further,
the amount of any payment provided for in this Agreement shall not be reduced by
any compensation earned by the Executive as the result of employment by another





--------------------------------------------------------------------------------





employer, by retirement benefits, by offset against any amount claimed to be
owed by the Executive to the Employers or otherwise.
9.Arbitration of Disputes. Any controversy or claim arising out of or relating
to this Agreement or the breach thereof or otherwise arising out of the
Executive’s employment or the termination of that employment (including, without
limitation, any claims of unlawful employment discrimination, whether based on
age or otherwise) shall, to the fullest extent permitted by law, be settled by
arbitration in any forum and form agreed upon by the parties or, in the absence
of such an agreement, under the auspices of the American Arbitration Association
(“AAA”) in Boston, Massachusetts, in accordance with the Employment Dispute
Resolution Rules of the AAA, including, but not limited to, the rules and
procedures applicable to the selection of arbitrators. In the event that any
person or entity other than the Executive or the Employers may be a party with
regard to any such controversy or claim, such controversy or claim shall be
submitted to arbitration, subject to such other person or entity’s agreement.
Judgment upon the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. This Section 9 shall be specifically enforceable.
Notwithstanding the foregoing, this Section 9 shall not preclude either party
from pursuing a court action for the sole purpose of obtaining a temporary
restraining order or a preliminary injunction in circumstances in which such
relief is appropriate; provided that any other relief shall be pursued through
an arbitration proceeding pursuant to this Section 9.
10.Consent to Jurisdiction. To the extent that any court action is permitted
consistent with or to enforce Section 10 of this Agreement, the parties hereby
consent to the jurisdiction of the Superior Court of the Commonwealth of
Massachusetts and the United States District Court for the District of
Massachusetts. Accordingly, with respect to any such court action, the Executive
(a) submits to the personal jurisdiction of such courts; (b) consents to service
of process; and (c) waives any other requirement (whether imposed by statute,
rule of court, or otherwise) with respect to personal jurisdiction or service of
process.
11.Integration. This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and supersedes and replaces in
all respects all prior agreements between the parties concerning such subject
matter.
12.Successor to the Executive. This Agreement shall inure to the benefit of and
be enforceable by the Executive’s personal representatives, executors,
administrators, heirs, distributees, devisees and legatees. In the event of the
Executive’s death after a Terminating Event but prior to the completion by the
Employers of all payments due the Executiveunder Section 4 of this Agreement,
the Employers shall continue such payments to the Executive’s beneficiary
designated in writing to the Employers prior to the Executive’s death (or to the
Executive’s estate, if the Executive fails to make such designation).
13.Enforceability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.
14.Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of any party to require the
performance of any term or obligation of this Agreement, or the waiver by any
party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.
15.Notices. Any notices, requests, demands and other communications provided for
by this Agreement shall be sufficient if in writing and delivered in person or
sent by registered or certified mail, postage prepaid, to the Executive at the
last address the Executive has filed in writing with the Employers, or to the
Employers at its main office, attention of the Board of Trustees.
16.Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by duly authorized representatives of the
Employers.





--------------------------------------------------------------------------------





17.Employment Status. Nothing in this Agreement shall be construed as creating
an express or implied contract of employment and, except as otherwise agreed in
writing between the Executive and the Employers, the Executive shall not have
any right to be retained in the employ of the Employers.
18.Effect on Other Plans. An election by the Executive to resign after a Change
in Control under the provisions of this Agreement shall not be deemed a
voluntary termination of employment by the Executive for the purpose of
interpreting the provisions of any of the Employers’ benefit plans, programs or
policies. Nothing in this Agreement shall be construed to limit the rights of
the Executive under the Employers’ benefit plans, programs or policies except as
otherwise provided in Section 4 hereof, and except that the Executive shall have
no rights to any severance benefits under any Company or Bank severance pay
plan. In the event that the Executive is party to an employment agreement with
the Employers providing for change in control payments or benefits, the
Executive shall receive the benefits under only one agreement, which shall be
the agreement pursuant to which the Executive would receive the greatest
aggregate amount (calculated on an after-tax basis).
19.Governing Law. This is a Massachusetts contract and shall be construed under
and be governed in all respects by the laws of the Commonwealth of
Massachusetts, without giving effect to the conflict of laws principles of such
Commonwealth, and in accordance with and subject to any applicable federal laws
to which the Bank may be subject as an FDIC insured institution. With respect to
any disputes concerning federal law, such disputes shall be determined in
accordance with the law as it would be interpreted and applied by the United
States Court of Appeals for the First Circuit. In addition to the foregoing:
(a)    In no event shall the Bank be obligated to make any payment pursuant to
this Agreement that is prohibited by Section 18(k) of the Federal Deposit
Insurance Act (codified at 12 U.S.C. sec. 1828(k)), 12 C.F.R. Part 359, or any
other applicable law.
(b)    In no event shall the Bank be obligated to make any payment pursuant to
this Agreement if:
(i)    the Bank is in default as defined in Section 3(x) (12 U.S.C. sec.
1813(x)(1)) of the Federal Deposit Insurance Act, as amended; or
(ii)    the FDIC enters into an agreement to provide assistance to or on behalf
of the Bank under the authority contained in Section 13(c) (12 U.S.C. sec.
1823(c)) of the Federal Deposit Insurance Act, as amended.
20.Successors to Company. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company to expressly assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform if no such succession had taken
place. Failure of the Company to obtain an assumption of this Agreement at or
prior to the effectiveness of any succession shall be a breach of this Agreement
and shall constitute Good Reason if the Executive elects to terminate
employment.
21.Gender Neutral. Wherever used herein, a pronoun in the masculine gender shall
be considered as including the feminine gender unless the context clearly
indicates otherwise.
22.Allocation of Obligations Between Employers. The obligations of the Employers
under this Agreement are intended to be the joint and several obligations of the
Bank and the Company, and the Employers shall, as between themselves, allocate
these obligations in a manner agreed upon by them.


[Signature Page Follows]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
the Company by its duly authorized officer, and by the Executive, as of the date
first above written.
BLUE HILLS BANCORP, INC.
By:        
Name:
Title:
BLUE HILLS BANK
By:        
Name:
Title:
Executive
    







